Hiee, C. J., (dissenting.) The policy contains this provision: “This entire policy shall be void if the insured has concealed or misrepresented, in writing or otherwise, any material fact or circumstance concerning the insurance or the subject thereof; or if the interest of the insured in the property be not truly stated herein; or in case of any fault or false swearing by the insured touching any matter relating to insurance, or the subject thereof, whether before or after the loss.” There is a misrepresentation in writing of the cost of the house, it being put in at $2,000, when in fact it was $1,700 according to King’s testimony; but that is not a material misrepresentation. The policy on the house was for $1,200. The house was as easily subject to a $1,290 risk on a valuation of $1,700 as on a valuation of $2,000, and the policy becomes a liquidated demand in case of loss. Kirby’s Dig. § 4375. There was ample margin to make the $1,200 risk a sound one. It is true that parties may foolishly contract to warrant the veracity or accuracy of immaterial matte,rs, and the courts must enforce the contracts as written; but where a contract contains such a clause as the one above quoted, then it becomes clear that misrepresentations and concealments of material matters are the ones contracted to avoid the policy, and not immaterial matters. It is not good construction to limit this clause to misrepresentations and concealments which are not warranties. Where the misrepresentation or concealment is material, then, under this clause, it avoids the policy; when it is not material, then it does not. Where a matter is contracted to be a warranty, and does not fall within this clause as a misrepresentation or concealment, then the warranty provision alone prevails; when it falls, as does this one, within both clauses, the familiar rule of construction that these printed and fixed contracts be most strongly construed against the makers of them renders this clause controlling, and unless the misrepresentation is material should not avoid the contract. ■Mr. Justice Riddick concurs in this dissent.